F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                              AUG 13 2001
                        FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                    Clerk

JAMES L. BROOKS,

            Plaintiff-Appellant,

v.                                             No. 00-3391
                                        (D.C. No. 00-CV-2262-DES)
DEBORAH GRABER, Program                          (D. Kan.)
Manager II, NRC/Code Enforcement,
Unified Government of Wyandotte
County/Kansas City, Kansas;
LOWELL (NMI) NUNLEY,
Inspector/Code Enforcement, Unified
Government of Wyandotte
County/Kansas City, Kansas;
UNIFIED GOVERNMENT OF
WYANDOTTE COUNTY/KANSAS
CITY, KANSAS; CAROL
MARINOVICH, Mayor, Unified
Government of Wyandotte
County/Kansas City, Kansas; SANDY
GONZALEZ, Inspector/Code
Enforcement, Unified Government of
Wyandotte County/Kansas City,
Kansas; KATHRYN H. VRATIL,
United States Federal District Judge,
Kansas City, Kansas, Federal
Courthouse; UNITED STATES
DEPARTMENT OF JUSTICE,

            Defendants-Appellees.
                              ORDER AND JUDGMENT             *




Before SEYMOUR and McKAY , Circuit Judges, and              BRORBY , Senior Circuit
Judge.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       The Kansas district court dismissed James L. Brooks’ pro se suit for

damages for an alleged unconstitutional conspiracy against various Kansas City

defendants, the federal judge who ruled against Mr. Brooks in his previous

federal suit against those city defendants,     see Brooks v. Sauceda , No. 00-3025,

2000 WL 1730892 (10th Cir. Nov. 22, 2000) (unpublished), and the Department

of Justice.    See Brooks v. Graber , No. 00-2262-DES, 2000 WL 1679420 (D. Kan.

Nov. 6, 2000). Mr. Brooks’ docketing statement in this court set forth as grounds

for reversal generally that “[n]o merits of the case were litigated, no substance of

justice done.” Instead of specifically framing the issues and supporting his claims


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                              -2-
of error with citation to pertinent legal authority as required by our federal rules

of appellate procedure, Mr. Brooks has filed over 100 pages principally

complaining about perceived injustices in unrelated cases from Iowa and the

Eighth Circuit and insisting that his interpretation of federal rules of civil

procedure is correct. He boasts that his “briefs” were “designed to prevent

federal judges from out-thinking” him. Appellant’s Reply Br. at 6.

       After reading his “briefs,” we perceive one recognizable claim of error that

we have already rejected in Mr. Brooks’ prior appeal,     see Brooks , 2000 WL

1730892 at *2: that the district court erred in denying his demand for automatic

entry of default against all defendants for having filed motions to dismiss instead

of answering his complaint. Mr. Brooks “giggle[s],” Appellant’s Reply Br. at 10,

at the suggestion that this states one of his issues, but it seems to be a fair

statement judging from his request for relief that we “sacrifice []our corruption”

and “declare default by all of the defendants.”   Id. at 42-43.

       Judges in three courts, including this one, have patiently attempted to

explain to Mr. Brooks his misinterpretation of the federal rules of civil procedure,

but he continues to assert with great confidence that federal judges are boneheads

while he is a legal scholar. We will spend no more judicial time or resources

addressing his frivolous claims. For substantially the same reasons stated in the

district court’s November 6, 2000 order, we conclude that Mr. Brooks’ demand


                                            -3-
for automatic entry of default judgment and his motion for sanctions were

properly denied and that the city and federal defendants’ motions to dismiss were

properly granted.

      Appellees suggest that Mr. Brooks should be sanctioned for filing a

frivolous appeal and for his contumacious behavior and use of threatening

language in his briefs. In his opening brief, after a diatribe demonstrating Mr.

Brooks’ complete lack of understanding of the doctrines of sovereign immunity

and res judicata, Mr. Brooks ended his remonstrations by stating that   he has

sovereign immunity because it is his for the claiming, and that he

      is looking forward to killing civil employees with impunity. He can
      think of a long list of souls that should be “liberated.” He looks
      forward to traveling from one side of town to the other unabated by
      traffic regulations. He looks forward to permanently and legally
      avoiding taxes, bankruptcy, foreclosure, breaking contracts. It’s
      great to be King.

Appellant’s Br. at 55-57. Appellees took this language as a threat and reported

Mr. Brooks to the United States Marshall’s service for investigation. In his reply

brief, Mr. Brooks complained that appellees took his statements out of context

and opined that the Tenth Circuit does not object to the above-quoted language,

so why should the appellees? Appellant’s Reply Br. at 27. We make it clear to

Mr. Brooks that we do object to using obliquely-threatening language, and we do

not condone it.



                                           -4-
     The judgment of the United States District Court for the District of Kansas

is AFFIRMED.



                                                  Entered for the Court



                                                  Wade Brorby
                                                  Senior Circuit Judge




                                       -5-